Citation Nr: 1703695	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  07-38 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a left ankle disorder. 

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for a neck disorder.

5.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active military duty from August 1997 to December 1998.  This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In July 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file. 

This matter was before the Board in August 2011 and May 2016 when it was remanded for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system and Virtual VA.  Virtual VA contains duplicative documents.

The issues of entitlement to service connection for neck and back disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The most probative evidence of record demonstrates that a right ankle disorder did not have onset during service, is not otherwise related to service, and arthritis was not diagnosed within one year of service discharge.

2.  The most probative evidence of record demonstrates that a left ankle disorder did not have onset during service, is not otherwise related to service, and arthritis was not diagnosed within one year of service discharge.

3.  No left shoulder disability was present during the appeal period.


CONCLUSIONS OF LAW

1.  A right ankle disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  A left ankle disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  A left shoulder disorder was not incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  Regarding the issues decided herein, VA's duty to notify was satisfied by a letter issued in June 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board. 

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the Board notes that service treatment records (STRs) and post-service treatment records, including VA treatment records and private records, were obtained.  Neither the Veteran nor his representative has identified any available, outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Veteran has been afforded an appropriate VA examination to determine the existence and etiology of his claimed ankle and left shoulder disorders.  Taken together, the 2013 examination and 2016 addendum opinion are adequate, as they were predicated on a full reading of the Veteran's medical records in the claims file, including the STRs, considered the lay statements of the Veteran, and provided a rationale for the opinion stated.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Moreover, a VLJ who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103 (c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the 2010 hearing, the VLJ noted the issues on appeal and elicited testimony regarding the Veteran's symptoms and all medical treatment.  Not only were the issues explained in terms of the scope of the claim for benefits, but the outstanding issues material to substantiating the claim were also explained.  Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, it may proceed to adjudicate the claim based on the current record.

Finally, there must be compliance with the Board's prior remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  In the August 2011 remand, the Board directed that an examination regarding the ankles and left shoulder be provided.  2013 VA examinations were conducted.  The Board also directed that VA treatment records be obtained; this was done and the records that were available were associated with the claims file in May 2012.  In a May 2016 remand, the Board directed the AOJ to obtain VA treatment records and to obtain a VA opinion that addressed the existence and etiology of the Veteran's claimed ankle and shoulder disorders.  In May 2016, the relevant VA records were associated with the VBMS file.  Additionally, a VA opinion was obtained in August 2016.  Accordingly, the Board finds compliance with the prior remands.  See Stegall, 11 Vet. App. at 271.

As VA's duties to notify and assist are met, the Board will address the merits of the claim.

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Although the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d). 

In the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (noting that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Right and Left Ankles

The Veteran claims that he began experiencing right and left ankle pain in service, most likely due to PT, and was treated for these complaints in service.  He also claims that this pain still persists today.  See April 2006 and June 2007 written statements from the Veteran; June 2007 VA examination report; July 2010 hearing transcript.

The Veteran's STRs note that the Veteran was seen on several occasions with complaints of ankle pain.  In October 1997; he complained of ankle pain for more than 4 weeks but denied trauma.  The assessment was rule out ankle pain secondary to pes planus; he was given shoe inserts.  The Veteran was diagnosed with left ankle strain in March 1998 and "stress changes" in the ankles in April and May 1998.  A September 1998 Report of Medical History notes complaints of bad ankles.  The Veteran reported being on medication because he was in so much pain.  A September 1998 separation discharge examination notes complaints of ankle pain.  Examination revealed several disabilities; however, no ankle disabilities were diagnosed.  Lower extremities were found clinically normal except for a left knee disorder.

Following service, a May 1999 VA examination report notes the Veteran's complaints of ankle pain since service.  Examination revealed full range of motion and strength in both ankles.  The Veteran was able to heel and toe walk.  The diagnoses included bilateral ankle tendinitis.  A whole body bone scan did not find any abnormality in the ankles.  November 2004 VA treatment records note the Veteran's complaints that his ankles were uncomfortable with activity.  Examination revealed no crepitus, full range of motion, normal strength and dorsal distal pulses.  

A May 2010 VA outpatient treatment record notes that examination of the ankles revealed full range of motion without crepitus or pain.  May 2010 VA X-ray studies of the ankles showed mild, generalized soft tissue swelling of both ankles, residual post-traumatic remodeling change of the left ankle, and accessory ossicle versus old chip fracture involving the distal end of the medial malleolus of the right ankle.  An August 2010 VA rheumatology consultation report notes the Veteran's report of twisting his ankles in service and current complaints of ankle pain.  Examination findings did not note any limitations in the ankles.  The assessment included post-traumatic arthropathy of the ankles.  

The Veteran underwent a VA ankle examination in January 2013.  The examiner noted the Veteran's complaints of occasional ankle pain since service.  The Veteran also added that currently, his ankles did not really bother him.  Examination revealed no muscle atrophy, instability, neurological abnormalities, or limitation of motion of the ankles.  After reviewing the claims file, the examiner opined that the Veteran's ankle disabilities are not related to treatments during the service, noting that the ankle strain and stress changes noted in service had resolved prior to discharge.  

An additional VA opinion was obtained in August 2016.  The examiner noted that although a bone scan conducted in April 1998 revealed stress changes in both ankles, a May 1999 bone scan did not find any abnormality in the ankles, which suggested that there was an acute issue during active service that resolved.  The examiner essentially stated that it was not until May 2010, there was evidence of any post-service ankle disorder.  The examiner did not a 2004 x-ray that indicated ununited ossicles.  The examiner concluded that it is less likely than not that a current ankle disorder was incurred in, caused by or related to service.

Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claims for service connection for right and left ankle disabilities, and the appeal must be denied.

First, there is a current disability as arthritis of both ankles has been diagnosed.  See 38 C.F.R. § 3.303; Holton, 557 F.3d at 1366.  

Second, the Board finds that a chronic disability of either ankle was not established during service.  See 38 C.F.R. § 3.303; Holton, 557 F.3d at 1366.  Although the Veteran was treated for ankle pain during service, and a scan revealed "stress changes" on one occasion, a subsequent examination at discharge and a bone scan less than a year after discharge revealed no ankle disability.  In other words, there was not a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, particularly consider the normal finding at service discharge and shortly thereafter.  See 38 C.F.R. §§ 3.307, 3.309(a).  Additionally, arthritis was not manifest within one year of service discharge.  See 38 C.F.R. §§ 3.307, 3.309(a).  Again, a VA bone scan obtained in 1999 was negative.  Accordingly, service connection on these bases is not warranted.

Third, however, there were in-service incidents, to include complaints of ankle pain not due to trauma.  See 38 C.F.R. § 3.303; Holton, 557 F.3d at 1366.  But the Board finds that the most probative evidence of record supports a finding that the current right and left ankle disorders are not related to service.  See 38 C.F.R. § 3.303; Holton, 557 F.3d at 1366.  Initially, the service discharge examination noted no ankle disabilities and normal clinical evaluation of the lower extremities, except for the Veteran's left knee.  Additionally, a post-service May 1999 VA bone scan was normal.  Finally, the 2013 and 2016 VA examiners both provided opinions that the ankle disorders were unrelated to active service.  The 2013 examiner examined the Veteran; both reviewed the claims file and provided supporting explanations with reference to the evidence in the file.  The Board accords these opinions significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that a mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion). 

Although the Veteran has reported both that his ankle disabilities are related to active service, the Board finds him not competent to make such nexus opinions, as opposed to his competency to report continuous symptoms.  A nexus between an internal disease such as arthritis and any incident during service is not capable of lay observation, and requires medical training, expertise, or credentials.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Even if the Veteran were competent to make such nexus opinions, they are outweighed by the VA medical examiners opinions, which were based not only upon review of the claims file and medical expertise, but also on an examination of the Veteran.  

As the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the claims are denied.

Left Shoulder

The Veteran claims that he began experiencing left shoulder pain in service, most likely due to PT, and was treated for these complaints in service.  He also claims that this pain still persists today.  See April 2006 and June 2007 written statements from the Veteran; June 2007 VA examination report; July 2010 hearing transcript.

The Veteran's STRs note that the Veteran was seen, including in June 1998, with complaints of shoulder pain, which was assessed as muscle strain and treated with medication (Naprosyn).  A September 1998 Report of Medical History notes the Veteran's complaints pain in multiple joints; however, he denied a painful or "trick" shoulder.  On separation physical examination in September 1998, no left shoulder disability was diagnosed.  There was a normal clinical evaluation of the upper extremities.

Post-service VA examination reports and outpatient treatment records show that the Veteran has been seen for various complaints, including left shoulder pain with numbness.  An April 1999 VA General Medical Examination revealed normal active range of motion.  A complete body bone scan was negative.  The examiner determined there was a normal left shoulder examination.  A November 2004 VA primary care report notes that muscle strength was normal in the shoulder.  A June 2007 VA General Medical Examination revealed full, pain-free range of motion in the left shoulder.  No additional limitations related to pain, fatigue, incoordination, weakness, or lack of endurance were noted with three repetitions of movement during the physical examination.  The examiner found a normal left shoulder examination.  A July 2010 VA outpatient treatment record notes findings of full range of motion of the left shoulder, with some pain noted toward the end-motions.  The examiner remarked that the Veteran had an inconsistent overreaction to palpation of the left shoulder, as the shoulder was without apparent effusion, deformity, or ligament instability. 

The Veteran underwent a VA examination in January 2013.  The examiner noted objective findings of disability, including limited abduction with pain and a positive empty can test, but then stated that the physical examination showed full range of motion with normal examination.  X-ray studies were normal.  The Board remanded this issue to obtain another medical opinion to resolve this discrepancy.

An August 2016 VA Medical Opinion notes the Veteran's complaints of left shoulder pain since service.  The examiner acknowledged that the Veteran was treated for left shoulder complaints in service, and further noted a 1998 discharge examination and bone scan shortly after service (May 1999) were negative.  Moreover, no left shoulder disability was found on VA examination in 2013.  The examiner stated that only subjective complaints of pain (without objective evidence of post-service disability) were noted in the medical record.  

Although the Veteran has complained of left shoulder pain, as noted above, there is no underlying disability.  The examiner noted the complaints during service, but found that since that time, there is no support in the record, or upon recent examination, for a left shoulder diagnosis.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). 

With respect to whether the Veteran's own statements and other lay statements can establish a current disability, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The criteria under Jandreau have not been met.  There is no medical diagnosis of record to rely on, either contemporaneously or at a later time.  Rather, there is a finding that there is no diagnosis.  Indeed, while the Veteran and other lay persons are competent to report experiencing pain, they lack the requisite medical training, expertise, or credentials needed to render a diagnosis.  Such a question is complex, and requires knowledge of the muscular, skeletal and other systems, as well as training in conducting and understanding tests that demonstrate the presence of a disability or injury.  The Veteran does not have this training, education or skillset, so he is not competent to diagnose a left shoulder disability.  Moreover, despite his past history of experiencing left shoulder pain, physical examination has disclosed no disability to account for his complaints of pain.  A current disability has not been established either through the clinical record or the lay evidence.  As such, the claim must fail.

In sum, the record does not show the Veteran has had diagnosed left shoulder disability at any time during the period under review.  See McClain, 21 Vet. App. at 321.  Therefore, this claim must be denied.


ORDER

Service connection for a right ankle disorder is denied.

Service connection for a left ankle disorder is denied.

Service connection for a left shoulder disorder is denied.


REMAND

Unfortunately, another remand is required for the claims of entitlement to service connection for neck and back disabilities.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

These issues were remanded by the Board in May 2016, in pertinent part, to obtain an opinion as to the etiology of the Veteran's claimed disabilities.  Specifically, the examiner was to consider whether entitlement was warranted based on the Veteran's contentions of in-service injuries with ongoing symptomatology thereafter. 

Although a VA medical opinion was obtained in August 2016, the report is inadequate for adjudication purposes.  Regarding the neck issues, the VA examiner reported that she reviewed the VBMS file; however, the examiner incorrectly stated that there was no evidence of inservice symptoms, evaluation, or treatment.  Specifically, the examiner failed to consider the Veteran's complaints of pain and diagnosis of neck strain following a motor vehicle accident in service (1995).  The examiner also stated that she was unable to find a treatment record regarding treatment in 2002 for neck strain - but review of the electronic file shows that this private treatment report is part of the record.  The development of facts includes a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment: "if [an examination] report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2; Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); Green v. Derwinski, 1 Vet. App. 121 (1991).

Regarding the back issue, the Veteran has consistently stated he has experienced ongoing back pain since service.  STRs, including a 1998 separation examination report, and post-service treatment records, including the March 2002 private treatment records that were not reviewed by the examiner, note these complaints.  The 2016 VA examiner did not address the Veteran's ongoing complaints before reconciling the contradictory etiology opinions in the record.  On remand, the VA opinion must address the Veteran's competent lay assertions of pain since service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses). 

Accordingly, another medical opinion should be obtained on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain an addendum opinion as to the etiology of the neck and back disorders from a qualified VA examiner.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided. 

a.  The VA examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that each diagnosed neck disorder had its onset in, or is otherwise related to, the Veteran's military service, to include the neck complaints noted in 1995 and 1998.

b.  The VA examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that each diagnosed back disorder had its onset in, or is otherwise related to, the Veteran's military service, to include the back complaints noted therein.  

The examiner must consider the following:  1) the Veteran's contentions that he has experienced back pain since service; 2) prior VA opinions of record; and 3) the opinion provided by Dr. K in March 2013.  In order to reconcile the contradictory opinions, the physician must explicitly state that one is right and the other is wrong, and explain why this is so.

4.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


